                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                         8:19CR67
                       Plaintiff,
                                                                          ORDER
        vs.

ADELA SABINO PEREZ

                       Defendant.



        This matter is before the court on Defendant Perez’s Unopposed Motion to Continue [55].
Based on the reasons set forth in the motion and the telephone conference the court had with the
parties, the court finds good cause has been shown and the motion should be granted. Accordingly,

        IT IS ORDERED that Defendant Perez’s Unopposed Motion to Continue [55] is granted
as follows:

      1. The jury trial, as to Adela Sabino Perez, now set for January 7, 2020 is continued to
February 11, 2020.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and February 11, 2020, shall be deemed excludable time
in any computation of time under the requirement of the Speedy Trial Act. Failure to grant a
continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

3. No further continuances will be granted without a hearing before the undersigned
magistrate judge.



       Dated this 2nd day of January 2020.


                                              BY THE COURT:

                                              s/Susan M. Bazis
                                              United States Magistrate Judge
